DETAILED ACTION
This Office action is in reply to correspondence filed 30 November 2020 in regard to application no. 16/408,954.  Claims 1-19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: in the prior Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under 35 U.S.C. § 103 for obviousness based on at least publications of Irudayam et al. and Grigg et al. 
In regard to § 101, although the claims continue to recite abstraction (as set forth in the prior Office action and referring to prong 1 of step 2A of the below-cited Guidance) they now, as amended, include a two-step process in which two sets of signals are sent between a user-controlled device and an automated teller machine, the second set being sent when the user-controlled device is nearer in proximity to the ATM than when the first set was sent.  This goes beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e), and therefore the claims “integrate” the abstract idea “into a practical application”, referring to prong 2 of step 2A, and as such are no longer “directed to” an abstract idea.  As such it is not necessary to reach step 2B; the claims are patent eligible and the rejection is withdrawn.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019).
	
In regard to § 103 and based on the present amendment, further search and consideration were conducted.  In addition to the prior art previously made of record, Calman et al. (U.S. Publication No. 2014/0279490) disclose an ATM with user location verification [title] that allows a user to conduct a transaction using a mobile device. [abstract] It can prevent or “otherwise decline” a transaction until receiving “confirmation that a user’s mobile device is located near the transaction”, [0025] but this has nothing to do with whether the user’s mobile device is near the ATM itself; Calman’s specification makes it clear that the user and the transaction, if near to each other, need not even be in the same country as the ATM, a critical difference between it and the present invention.
Furey et al. (U.S. Publication No. 2018/0114222) disclose a “future generation” ATM [title] which includes a “beacon signal to a mobile device” [abstract] and which, presuming that this claim is supported by his specification, determining that a “second ATM” is closer to a user’s “mobile device than [a] first ATM”, [pg. 7, claim 18] but this is a feature used in selecting an ATM for a user to interact with out of several, and not used in the manner in which proximity is employed by the present invention.
None of these, alone or if combined, disclose all of the features of the claims of the present invention, including the specific steps outlined above in the § 101 discussion, in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694